Title: From Thomas Jefferson to Arthur S. Brockenbrough, 15 November 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        Dear Sir
                        
                            Monticello
                            Nov. 15. 25.
                    I inclose you some papers from mr Dawson which ought, I presume, to be deposited in your office. indeed I have so compleatly lost sight of our accounts that I do not understand these papers, and must hereafter depend entirely on your self and the committee of accounts for such general statements as it may be necessary to give to the public.I inclose you a letter from the Collector of N. York shewing that he has not yet recieved the 638D.52C for freight and duties on the marble landed there. I find by my letter to him of Oct. 11. that I informed him I had that day desired you to remit that sum to him immediately. will you enquire into this and let me know what excuse I may make to him. these gentlemen are so obliging in their advances of freight and duty for us, that we should be very prompt in replacing their advances. I shall not answer him until I hear from you.When I wrote to you the other day on the subject of meat-houses for the Professors I omitted to mention three essential precautions in building meat-houses. 1. they should be tightly paved with brick to prevent rats from burrowing under them. 2. a shelf should be run all round the inside of the house above the top of the door 12 I. wide at least; 18 I. would be better, smooth planed below, and no supports below. a rat from below can never pass that shelf to get to the meat in the roof. 3. not a crevice should be left for a ray of light to enter the house. a fly cannot stay in a room compleatly dark. every housekeeper knows the losses in meat houses from rats & flies.I suppose Chisolm’s Lewis is somewhere about the University. I have a room for him to plaister, and you will oblige me by sending him to me as I know not where to seek him. friendly and respectful salutations
                        Th: Jefferson
                    